DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No IDS is submitted.

Claim Status
Claims 1-13 are pending and are examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded hole 1411 (as described in the specification in [0082]) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 13 is objected to because of the following informalities:  Please correct “hallowed” to “hollowed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, “a plurality of vertical slits” is unclear and indefinite. Are these slits the same or different than the first, second, third, fourth or fifth slits disclosed 
Claims 12 and 13 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiodo (US Patent 6,451,262).

Regarding Claim 1, Chiodo teaches a work stand, comprising: a first slit formed on a top surface of the work stand and capable of holding a first microscopic collection device comprising a first holding element and a first collection platform, wherein the first collection platform of the first microscopic collection device is perpendicular to the top surface; and a second slit formed on the top surface of the work stand and capable of holding a second microscopic collection device comprising a second collection platform and a second holding element at an angle to the second collection platform, wherein the second collection platform of the second microscopic collection device is perpendicular to the top surface of the work stand (A series of parallel slots 22 is formed in top surface 

Regarding Claim 4, Chiodo teaches the work stand of claim 1, further comprising: a third slit formed on the top surface of the work stand and capable of holding the first microscopic collection device or the second microscopic collection device by inserting a side of the first holding element or the second holding element into the third slit; a fourth slit formed on a first side surface of the work stand and perpendicular to the third slit; and a fifth slit formed on a second side surface of the work stand and perpendicular to the third slit, wherein the fourth slit and the fifth slit are capable of immobilizing the first microscopic collection device or the second microscopic collection device (A series of parallel slots 22 is formed in top surface 18 for guiding a dissection instrument such as razor 24, as shown in FIG. 2, through a dissection specimen such as the rodent brain 21. The slots 22 define a series of upstanding vertical support members in the form of parallel planar support plates 25. Col. 3, lines 1-5. Another holder 10, constructed according to a conventional designs is 

Regarding Claim 5, Chiodo teaches the work stand of claim 1, further comprising material capable of being flame sterilized (The holder may be rough cast and then machined or completely machined from stock material. A stock material such as stainless steel would be capable of being flame sterilized. Col. 2, 54-57.).  

Regarding Claim 6, Chiodo teaches a work stand, comprising: a base shaped in a rectangular prism that is shaped to sit on a flat surface, wherein the base comprises three slots on a top surface, wherein: a first slot is configured to hold a microscopic collection device comprising a first holding element and a first collection platform, wherein the first collection platform of the microscopic collection device is perpendicular to the top surface; and the first slot is parallel to a second slot and parallel to a length of the top surface, wherein the second slot is configured to hold the microscopic collection device on its side when inserted (A series of parallel slots 22 is formed in top surface 18 for guiding a dissection instrument such as razor 24, as shown in FIG. 2, through a dissection specimen such as the rodent brain 21. The slots 22 define a series of upstanding vertical support members in the form of parallel planar support plates 25. 

Regarding Claim 7, Chiodo teaches the work stand of claim 6, wherein the microscopic collection device, when inserted into the second slot, is positioned parallel to the top surface (this claim is directed to intended use. First, “the microscopic collection device” is a limitation recited after “configured to”. Second, the limitation “when inserted” is also directed to intended use. The device as taught by Chiodo would be capable of holding the microscopic collection device such that when it is inserted it will be held at a particular position.)

Regarding Claim 10, Chiodo teaches a work stand shaped in a cube configured to hold a plurality of microscopic collection devices, comprising: a first slit formed on a top surface of the work stand and capable of holding a first microscopic collection device of the plurality of microscopic collection devices comprising a first collection platform, wherein the first collection platform of the first microscopic collection device is perpendicular to the top surface; a second slit formed on the top surface of the work stand and capable of holding a second microscopic collection device of the plurality of .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiodo (US Patent 6,451,262).

Regarding Claim 2, Chiodo teaches the work stand of claim 1 and teaches Although recess 20 is in the shape of a rectangular groove or channel, and the chamber 36 is a substantially rectangular void underlying recess 20, all the structural relationships discussed above in connection with FIGS. 5 through 8 apply equally to FIGS. 9 and 10. Col. 4, lines 33-37. 
Chiodo is silent to wherein the second slit is formed at an angle that is approximately the same as the angle between the second collection platform and the second holding element.
Regarding the angle in which the second slit is formed, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI C.


Regarding Claim 3, Chiodo teaches the work stand of claim 1.
Chiodo is silent to wherein the angle of the second slit is approximately 30o.  
Regarding the angle of the slit, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the angle of the second slit to be approximately 30o in order to allow for easy insertion and removal. 

Regarding Claim 8, Chiodo teaches the work stand of claim 6, further comprising a slot that formed into sides of the work stand and perpendicular to the first slot (As best seen in FIGS. 6, 7 and 8, a major feature of the present invention is the provision of a cavity or chamber 36 formed through the bottom surface 38 of support 14. Although support 14 is shown as a generally cylindrical member, it may be formed with any 
Chiodo is silent to a second slot.
Regarding a second slot, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second slot in the into the side of the work stand and perpendicular to the first slot in the device of Chiodo, in order to allow for a second cavity to hold additional reagents.
	
Regarding Claim 9, modified Chiodo teaches the work stand of claim 8, wherein the two slots that are formed into the sides are configured to hold a band element .  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiodo (US Patent 6,451,262), in view of Berthold (US Patent 5,098,663).

 Regarding Claim 11, Chiodo teaches the work stand of claim 10.
Chiodo is silent to further comprising: a plurality of vertical slits that begin at a base of the work stand and run vertically along parallel sides of the work stand, wherein the vertical slits enable heat dissipation during a sterilization process.  
Berthold teaches in the related art of a rack for holding. Berthold teaches in Fig. 1, In the corner regions of part 21, that is at the transitions between side faces 24A, 24B and vertical extensions 23A, 23B, vertical slits 25A, 25B are provided. Col. 3, lines 25-33.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of vertical slits that begin at a base, as taught by Berthold, in the device of Chiodo, in order to allow for nesting with protrusions, as taught by Berthold in Col. 4, lines 3-5.
	

Regarding Claim 12, Chiodo teaches the work stand of claim 11, wherein the base is hollowed (As best seen in FIGS. 6, 7 and 8, a major feature of the present invention is the provision of a cavity or chamber 36 formed through the bottom surface 38 of support 14. Col. 3, lines 36-38. Examiner notes a cavity would be hollow.).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiodo (US Patent 6,451,262), in view of Berthold (US Patent 5,098,663), and further in view of Levin (US Patent 4,834,946).
Regarding Claim 13, modified Chiodo teaches the work stand of claim 12.
Modified Chiodo is silent further comprising: a plurality of threaded holes located in the hallowed base.
Levin teaches in the related art of apparatus for screening samples. These screw holes register with base plate threaded holes 16 around the edges of the base plate and a central, threaded screw hole 17 in the base plate. Col. 4, lines 67-68 and Col. 5, lines 1-4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of threaded holes, as taught by Levin, located in the hallowed base, in the device of modified Chiodo, in order to allow for threadedly engaging with fasteners such as a screw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1796